PCIJ_AB_52_PrinceVonPless_DEU_POL_1933-02-04_ORD_01_PO_00_EN.txt. COUR PERMANENTE DE JUSTICE INTERNATIONALE

SERIE AIB
ARRETS, ORDONNANCES ET AVIS CONSULTATIFS

FASCICULE N° 52

AFFAIRE RELATIVE A L'ADMINISTRATION

DU PRINCE VON PLESS
(EXCEPTION PRÉLIMINAIRE)

 

 

ORDONNANCE DU 4 FÉVRIER 1933
XXVIme SESSION

1933

XXVIth SESSION
ORDER OF FEBRUARY 4th, 1933

 

 

PERMANENT COURT OF INTERNATIONAL JUSTICE

SERIES A./B.
JUDGMENTS, ORDERS AND ADVISORY OPINIONS

FASCICULE No. 52

CASE CONCERNING THE ADMINISTRATION

OF THE PRINCE VON PLESS
(PRELIMINARY OBJECTION)

SOCIETE D’EDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
II

PERMANENT COURT OF INTERNATIONAL JUSTICE
1933-
February 4th.
General List:
Nos. 49 and 55.

ORDER MADE ON FEBRUARY 4th, 1933.

TWENTY-SIXTH (EXTRAORDINARY) SESSION.

February 4th, 1933.

CASE CONCERNING THE ADMINISTRATION
OF THE PRINCE VON PLESS
(PRELIMINARY OBJECTION)

Present : MM. ADATCI, President ; GUERRERO, Vice-President ;
Baron ROLIN-JAEQUEMYNS, Count RosTwoRowskI,
MM. FROMAGEOT, ANZILOTTI, URRUTIA, Sir CECIL Hurst,
MM. SCHÜCKING, NEGULESco, Jhr. VAN EvysINGa,
M. Wana, Judges.

The Permanent Court of International Justice,

composed as above,

after deliberation,

having regard to Articles 40 and 48 of the Statute,

having regard to Articles 33, 35, 38 and 40 of the Rules
of Court,

Makes the following Order :
WITH REGARD TO THE PRESENT POSITION OF THE PROCEEDINGS :

Whereas, by an Application dated May r8th, 1932, and trans-
mitted to the Registrar of the Court in a letter from the
German. Minister at The Hague of the same day, the Govern-
ment of the German Reich brought before the Permanent
Court of International Justice a suit against the Government

4
PRINCE VON PLESS ADMINISTRATION 12

of the Republic of Poland, founded on an alleged violation by
the Polish Government of certain obligations incumbent upon
that Government under the Geneva Convention of May 15th,
1922, concerning Upper Silesia, in regard to the Adminis-
tration of the Prince von Pless, a Polish national belonging
to the German minority in Polish Upper Silesia ;

Whereas in its Application, to which various annexes were
appended, the German Government formulates the subject of
the dispute in the following submissions :

“May the Court be pleased. .... to give judgment....

(x) that the attitude of the Polish Government and authorities
towards the Pless Administration in the matter of income taxes
for the fiscal years 1925-1930—especially as regards the application
of the procedure by default, the accumulation of the amounts due
over several fiscal years, the interpretation and application of the
provisions concerning depreciation and the non-taxation of charges
relating to the acquisition, maintenance and security of revenue,
together with the revaluation of items in the balance sheets—is in
conflict with Articles 67 and 68 of the Geneva Convention ;

(2) that acts of the fiscal authorities in conflict with the
aforementioned provisions are, according to Article 65 of the
Geneva Convention, null and void; ~

(3) that the Polish Government is bound to indemnify the
Prince von Pless for the damage resulting from the attitude
referred to in (2) above, and that the applicant Government shall
subsequently be given an opportunity of stating the figure claimed
for this indemnity ;

(4) that the Pless Administration enjoys full liberty to appoint
its employees and. workmen, regardless of race and language,
without being exposed in this connection to any pressure whatever
from the Polish Government and authorities” ;

Whereas the time-limits for the presentation of the docu-
ments of the written proceedings were, after successive exten-
sions, fixed so that the period allowed to the German Govern-
ment for the presentation of its Case expired on July 22nd,
1932, and the period allowed to the Polish Government for the
presentation of its Counter-Case expired on October roth, 1932;

Whereas the German Government duly filed its Case within
the prescribed time; and whereas, at the request of the Court,
it also submitted a series of additional documents in support
of the Case; but whereas the said Case merely refers back to
the Application and does not, as required by Article 40 of the
Rules, formulate the submissions of the German Government ;

Whereas, by a document, accompanied by a Preliminary
Counter-Case, filed with the Registry on October 8th, 1032,

5
PRINCE VON PLESS ADMINISTRATION . 13

the Government of the Polish Republic raised, under Article 38
of the Rules, a preliminary objection to the German Govern-
ment’s Application, submitting that the Court should “declare
the German Government’s Application inadmissible” ;

Whereas, in view of the preliminary objection of the Polish
Government, the Court fixed October 31st, 1932, as the date
by which the German Government might present its observa-
tions and conclusions in writing in regard to the said objection ;
© Whereas, on October 31st, 1932, the German: Government
filed a statement, asking the Court to “overrule the objection
raised by the Polish Government; to declare the Application
admissible ; and to retain it for judgment on the merits” ;

Whereas, on November 7th, oth, roth and rith, 1932, at
public sittings of the Court, Professor Dr. Erich Kaufmann,
the Agent appointed by the German Government, M. Th.
Sobolewski, Principal Legal Adviser to the Polish Department
of State Litigation, Agent appointed by the Polish Government,
and Professor Gaston Jéze, Counsel for the Polish Govern-
ment, presented oral arguments on behalf of the respective
Parties upon the above-mentioned preliminary objection ;

AS REGARDS THE PRELIMINARY OBJECTION :

Whereas the German Government, in instituting the present
proceedings, has founded itself on Article 72, paragraph 3, of
the Convention of Geneva, by which Poland agrees that any
difference of opinion as to questions of law or of fact arising
out of the preceding articles between the Polish Government
and any one of the Principal Allied and Associated Powers, or
any other Power, a Member of the Council of the League of
Nations, shall be held to be a dispute of an international
character under Article 14 of the Covenant of the League
of Nations; and agrees that any such dispute shall, if the
other Party thereto demands, be referred to the Permanent
Court of International Justice ;

Whereas the preliminary objection filed by the Polish
Government under Article 38 of the Rules of Court, submitting
that the Court should declare the German Government’s
Application inadmissible, is based on the reasons set forth in
the Preliminary Counter-Case which accompanied the said
objection ;

Whereas the Polish Government maintains, in the first
place, that between the German and Polish Governments there
exists no difference of opinion within the meaning of Article 72,
paragraph 3, of the Geneva Convention ;

Whereas, in order to determine whether such a difference
does or does not exist, it is necessary to determine what is

6
PRINCE VON PLESS ADMINISTRATION 14

the subject of the dispute; whereas, under Article 40 of the
Statute, it is the Application which sets out the subject of
the dispute, and the Case, though it may elucidate the terms
of the Application, must not. go beyond the limits of the claim
as set out therein;

Whereas, in submission No. x of its Application instituting
proceedings, the German Government enumerates certain acts
for which it alleges that the Polish Government is responsible,
and which, in the German Government’s view, constitute an
attitude on the part of the Polish Government and authorities
towards the Administration of the Prince von Pless inconsistent
with Articles 67 and 68 of the Geneva Convention ; whereas,
however, the said enumeration, which is prefaced by the
word “especially”, is not exhaustive in character, and does
not purport to be complete;

Whereas, on the other hand, in submission No. 4 of the
Application, no specific act is indicated as constituting a
violation of the Geneva Convention; whereas an examination
of the German Application raises the question what is the
relation between submission No. 4 and submissions Nos. I to 3
of the Application, and, in particular, whether the said sub-
mission No. 4 is intended to refer to the same acts as those
envisaged in submission No. 1; and whereas this point may
be of considerable importance in determining the existence and
scope of a difference of opinion between the two Governments
within the meaning of Article 72, paragraph 3, of the Geneva
Convention ;

Whereas, moreover, the Polish Government maintains that
the acts mentioned in submission No. 1 of the Application
relate only to a dispute between the Polish Treasury and the
Prince von Pless as a tax-payer; whereas it states that
it is in agreement with the German Government as regards
the principle enunciated in submission No. 4 and denies
that that principle has been violated or disregarded by it;
whereas, on the other hand, the German Government appears
to regard the acts mentioned in submission No. I as
means used by the Polish Government of bringing unlawful
pressure to bear upon the Prince von Pless; and as, accord-
ingly, the question whether there is a difference of opinion,
within the meaning of Article 72, paragraph 3, of the Geneva
Convention, appears to be inextricably bound up with the
facts adduced by the Applicant and can only be decided on
the basis of a full knowledge of these facts, such as can only
be obtained from the proceedings on the merits ;

Whereas the German Government, in submission No. 3 of its
Application, asks the Court to decide that the Polish Govern-
ment is bound to indemnify the Prince von Pless for the

7
PRINCE VON PLESS ADMINISTRATION 15

damage resulting from the attitude referred to in submission
No. 2 and asks to be given at a later date an opportunity
of stating the figure claimed for this indemnity ;

Whereas the claim thus made raises a question regarding
the Court’s jurisdiction, and as this question is connected
with another, namely, whether, on the basis of Article 72,
paragraph 3, of the Geneva Convention, a State, in its
capacity as a Member of the Council, may claim that an
indemnity be awarded to a national of the respondent State,
who is a member of a minority; and as the latter question—
which the Court feels called upon to raise proprio motu—
concerns the merits, the Court cannot pass upon the question
of jurisdiction until the case has been argued upon the merits;

Whereas the Polish Government maintains, in the second
place, that the Application is inadmissible so long as the Prince
von Pless has not exhausted the means of redress open to
him under Polish law ;

Whereas, in support of the complaints lodged by the
German Government against the Polish Government, a number
of decisions given by the Polish authorities against the Prince
von Pless relating to taxes payable by him are cited;

But whereas no final decisions have been given ;

Whereas, in fact, on February 3rd and 4th and May roth,
tath and 14th, 1030, the Prince von Pless appealed to the
“Revising Commission” against the amounts of tax for which
he had been assessed for the years 1925-1929 by the authority
of first instance (the ‘‘Assessment Commission’); and as the
decisions of the Revising Commission were given on July 11th
and 14th, November rath and 15th, and December 2oth, 1030;

Whereas, by a decree of August 21st, 1931, the Polish
Minister of Finance “annulled the decisions of the Revising
Commission whose duty it was to examine the question of the
Prince von Pless’s income-tax for the years 1925-1929” 1 and
“ordered a further enquiry with a view to modifying certain
figures which had previously been included in the list of
taxable income” ;

Whereas new decisions by the Revising Commission upon
the appeals of the Prince von Pless against his assessments
by the Assessment Commission for 1925-1929 were given on
March roth, 1932; whereas, on April roth, 2oth, 26th and
May oth and roth, 1932, the Prince von Pless appealed to
the Supreme Polish Administrative Tribunal against these
decisions ;

1 This passage is rendered as follows in the English version of the Minutes
of the Council of the League of Nations (meeting of Sept. roth, 1931,
65th Session) “.... the Commission of Enquiry appointed to examine....’’.

8
PRINCE VON. PLESS ADMINISTRATION 16

Whereas the German Government maintains that the rule
as to the exhaustion of internal means of redress does ‘not
apply in this case ;

Whereas the German Government intends to rely on certain
alleged violations of the Polish fiscal laws, and as it is these
violations which have caused the Prince von Pless to bring
the appeals above mentioned ;

Whereas the Court does not consider it necessary to pass
upon the question of the applicability of the principle as to
the exhaustion of internal means of redress in the present
Order since, in any event, it will certainly be an advantage to
the Court, as regards the points which have to be established
in the case, to be acquainted with the final decisions of the
Supreme Polish Administrative Tribunal upon the appeals
brought by the Prince von Pless and now pending before
that Tribunal; and as the Court must therefore arrange its
procedure so as to ensure that this will be possible ;

Whereas it is desirable that the Agent for the Polish Govern-
ment should be enabled, when preparing his Counter-Case on
the merits, to take these final decisions into account;

Whereas, however, the foregoing must. not be allowed to
interfere with the operation of the provisions of Part III,
Head I, of the Geneva Convention ;

Whereas, accordingly, the German Government—the Applic-
ant—must be given an opportunity of submitting to the
Court that there has been an unwarrantable delay by the
Supreme Polish Administrative Tribunal in rendering these
decisions—though the Court will reserve judgment upon this
point until after it has heard argument by the two Parties;

THE CourRT,

(x) joins the preliminary objection raised by the Polish
Government to the merits of the suit concerning the Admin-
istration of the Prince von Pless in order to pass upon the
objection and, if the latter is overruled, upon the merits, by
means of a single judgment ;

(2) raises proprio motu the question whether the Court has
jurisdiction to entertain a claim for an indemnity put forward
by a State, in its capacity as Member of the Council, on the
basis of Article 72, paragraph 3, of the Geneva Convention, on
behalf of a national of the respondent State who is a member
of a minority ;

(3) fixes as follows the time-limits for the filing of the documents
of the written proceedings on the merits:

(a) for the filing of the Counter-Case by the Polish Govern-
ment: August r5th, 1933;

9
PRINCE ‘VON _PLESS ADMINISTRATION 17

(6) for the filing of the Reply by the German Government :
September 15th, 1933;

(c) for the filing of the Rejoinder by the Polish Govern-
ment: October 315th, 1933;

(4) decides that, should the Agent for the Polish Govern-
ment ask—in conformity with Article 33 of the Rules—for an
extension of the time-limits fixed under (3), on the ground
that the Supreme Polish Administrative Tribunal has not, by
July ist, 1933, pronounced judgment upon the appeals of the
Prince von Piless filed on April 1gth, zoth and 26th and
May oth and roth, 1932, it will give effect to such request and
fix new time-limits ;

(5) decides that, should the Agent for the German Govern-
ment, after July rst, 1933, and having regard to any request for
an extension made by the Polish Government’s Agent, submit a
request for the fixing of time-limits based on the contention
that there has been an unwarrantable delay in the delivery
of the said decisions by the said Supreme Tribunal, and that this
is calculated to prejudice the proper operation of the provisions
of Part III, Head I, of the Geneva Convention, it will,
notwithstanding the decision recorded under (4) above, consider
such request after duly hearing both Parties.

Done in French and English, the French text being author-
itative, at the Peace Palace, The Hague, this fourth day of
February, one thousand nine hundred and thirty-three, in
three copies, one of which shall be deposited in the archives
of the Court and the others transmitted to the Government
of the German Reich and to the Government of the Polish

Republic respectively.

(Signed) M. ApaTct,
. President of the Court.

(Signed) À. HamMarsKJOLD,
Registrar of the Court.

10
